Citation Nr: 1427577	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Validity of the overpayment created due to nonreport of a dependency status change.


REPRESENTATION

Veteran                              represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to September 1978. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's Virtual VA claims file contains the appellate brief from her representative and otherwise contains only duplicative evidence.  The Veterans Benefits Management System electronic file contains no evidence.


FINDINGS OF FACT

1.  The Veteran divorced JK in September 2004, and VA received notification of this divorce in November 2009.

2.  VA received notification of the Veteran's marriage to GJ in November 2009, after their divorce was finalized in October 2009.


CONCLUSION OF LAW

There is a valid debt resulting from an overpayment of dependency benefits.  38 U.S.C.A. § 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.103, 3.500, 3.501 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) set forth notice and assistance requirements on the part of VA in the adjudication of certain claims.  Importantly, the Court has held that the VCAA is not applicable to claims involving debt matters, which are subject to separate notice and development procedures.  See Lueras v. Principi, 18 Vet. App. 435, 437-439 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the present case, the Board finds that the RO properly followed the procedures of 38 C.F.R. § 3.105(h) before reducing the Veteran's compensation award.  Furthermore, throughout the current appeal, the Veteran has been given ample opportunity to dispute the validity of the debt or otherwise support her claim.  Specifically, a December 2009 letter from VA informed the Veteran of her appellate rights, and noted that withholding was not scheduled to begin for 60 days.  Also, a July 2010 statement of the case advised her of the legal and factual basis for the determination. 

Consequently, the Board finds that the Veteran was properly advised of the evidence and/or information necessary to substantiate her claim as well as the relative duties on the part of herself and VA in the development of her claim.  Thus, the Board concludes that no reasonable possibility exists that any further development of the Veteran's claim would result in the production of relevant evidence capable of substantiating the issue on appeal.  Information necessary for proper adjudication of the current appeal is of record.

Analysis

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that she timely informed VA of her changes in marital status and, therefore, the debt was invalidly created.  The procedural history of this matter is as follows.

In an August 2004 letter, the RO notified the Veteran that she was responsible for notify them of any changes in marital status.  The RO noted that the least notification VA had received was in 1986, indicating that she was married to JK.  In a September 2004 VA submission, the Veteran informed VA that she was currently married to JK, and they were separated.

In an October 26, 2004 letter, the RO informed the Veteran that she would continue to receive additional benefits for her spouse JK, but that she was to inform the RO if her marital status changed.  The next document received by the RO from the Veteran was an October 2009 Divorce Decree, received at the RO in November 2009, showing that the Veteran had divorced GJ.

In a November 2009 VA submission, the Veteran indicated that she had married GJ on November 13, 2004. In a December 2009 letter, the RO proposed to reduce the Veteran's benefits effective October 1, 2004, because September 2004 was the last time that the RO knew that the Veteran was married to J.K.

In a December 2009 written statement, the Veteran indicated that she was divorced from JK in September 2004, married GJ in November 2004, and was thus unmarried for less than 30 days.  She indicated that she turned in all information to the Shreveport, Louisiana VA, who said that they had forwarded this information.

In February 2010, the RO reduced the Veteran's benefits, effective October 1, 2004.

In a March 2010 written statement, the Veteran asserted that she divorced JK in October 2004 and sent a copy of that divorce decree through the Texas Veterans Representative who was at the VA medical center in Shreveport, Louisiana.  She stated that this was sent in December 2004.  At that time, she also sent proof of her marriage to GJ through the same representative, who was from Harrison County.  She did not know what else to do and had changed all of her records at the VA medical center in Shreveport, Louisiana on the same day. 

In an August 2012 written statement, the Veteran indicated that she filed papers that she was divorced and remarried at the VA hospital in Shreveport, Louisiana.  She also filed papers with a Texas Veteran Service officer.  She did not know why the representative never filed papers with the Waco VA.  She felt that she did her part.

The Veteran does not appear to contest the effective date on which JK should be removed as her spouse for VA benefit purposes.  The Veteran has stated, alternatively, that she and J.K. divorced in September 2004 or October 2004.  She has never asserted that October 1, 2004 was an incorrect date on which to change her dependency status on the basis of this divorce.

Instead, the Veteran contends that she properly informed VA of her change in dependency status.  She stated that she informed the VA medical center in Shreveport, Louisiana and that she informed a service representative.  Therefore, she appears to contend that GJ should be added as her dependent, effective as of the time of their marriage, which she asserts was in November 2004.  Instead, since VA was not informed of her marriage to GJ until after it was terminated, GJ was never added as her dependent.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).

The effective date for awards based on additional compensation for a dependent is the latest of the following dates:  (1) the date of claim, including (i) the date of the veteran's marriage, if the evidence is received within one year of the event; (ii) the date notice is received of the dependent's existence, if evidence is received within 1 year of the VA request, or; (2) the date dependency arises, or; (3) the effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  38 C.F.R. § 3.401(b).

At issue is when the Veteran first notified VA of her divorce from JK and her marriage to GJ.  The Veteran contended on numerous occasions that she submitted this information to both the VA hospital in Shreveport and to a service officer in December 2004.  However, no evidence of this notification is contained in the claims file.  There are no documents in the claims file dated between the October 2004 notice to the Veteran that she would continue to be paid for her spouse JK and the October 2009 divorce decree showing the dissolution of her marriage to GJ.

Regarding the Veteran's assertions that she submitted this information in December 2004, the Board finds that she has not laid a factual foundation for this submission and its nonreceipt by VA.  "The presumption of [administrative] regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir. 2004); Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir. 2001) ("The [presumption of administrative regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary."); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to procedures at the RO level).  The Board finds that the statements of the Veteran does not rise to the level of clear evidence to the contrary and thus, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  In this case, there is no evidence that any VA personnel did not properly fulfill his or her duty in handling any documentation that would have been submitted by the Veteran.  Her allegation that she previously submitted her information in December 2004 is insufficient to rebut the presumption of regularity.

Therefore, the Board concludes that the Veteran did not submit information showing her divorce from JK and her marriage to GJ until November 2009.  She has not contested the October 1, 2004 effective date for removing J.K. as her dependent.  She contests the fact that GJ was not added as her dependent, effective in December 2004.  However, since she was already divorced from GJ at the time that VA first received evidence of their marriage, entitlement to additional payment for a dependent spouse during the course of her marriage is not appropriate.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a).

As noted above, the Veteran does not appear to dispute the date that JK should be removed from her award.  However, as described above, GJ could not be added as a dependent at any time because he and the Veteran were already divorced when VA first received evidence of their marriage.  Therefore, the Veteran was incorrectly paid for a dependent spouse from October 1, 2004 until she notified VA of her marital status in November 2009.  Thus, the overpayment that was created was valid.  Accordingly, the Board finds that the evidence preponderates against the Veteran's claim, and it must be denied.


ORDER

The overpayment created due to nonreport of a dependency status change is valid.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


